Citation Nr: 0335163	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  01-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions which denied service connection for 
a psychiatric disorder, an eye disorder, and a seizure 
disorder.  The present Board decision addresses the issues of 
service connection for a psychiatric disorder and an eye 
disorder, and the remand at the end of the decision addresses 
the issue of service connection for a seizure disorder.


FINDINGS OF FACT

1.  The veteran currently has a chronic acquired psychiatric 
disorder, last diagnosed as major depression, which began 
during his active service.  

2.  The veteran has refractive error of vision, and this is 
not a disability for VA compensation purposes.  Any current 
acquired eye disorder began after his service and was not 
caused by any incident of service. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder, last diagnosed as major 
depression, was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1980 
to June 1998.  The report of his entrance examination, dated 
in June 1980, was essentially normal throughout.  His service 
medical records revealed treatment for a variety of 
conditions.  A July 1983 treatment report noted complaints of 
increasing right frontal headaches for the past six months.  
Tangent screen testing revealed an unsymmetrical blind spot 
on the right.  A follow-up evaluation, dated that same month, 
concluded with an impression of headaches, not of ocular 
origin.  A treatment report, dated in May 1986, noted 
complaints of itching eyes.  The report noted an assessment 
of chemical conjunctivitis secondary to contact lenses.  An 
August 1991 treatment report noted an assessment of seasonal 
allergic conjunctivitis.  No follow-up treatment for this 
condition was indicated.  

An in-service treatment report, dated in December 1995, noted 
complaints of headaches when running.  It also noted 
complaints of heavy heart pulsations.  A physical 
examination, performed in April 1996, noted complaints of 
feeling woozy during exertion during the past five to six 
weeks.  Subsequently, he underwent diagnostic studies which 
revealed normal findings.  A November 1996 treatment report 
noted an impression of rule out exercise induced asthma.  

In January 1997, the veteran sought treatment for feelings of 
extreme anger and frustration.  He was angered over not 
having been granted a compassionate reassignment due to a 
family medical issue.  The report noted an assessment of 
stress and anxiety manifesting in anger as a result of 
separation from family during a medical crisis.  A subsequent 
report, dated in January 1997, diagnosed him with a 
relational problem due to a mental condition or a general 
medical condition.  At that time, he denied any prior 
psychiatric history.  The report listed a global assessment 
of functioning (GAF) score of 65.  A May 1997 treatment 
report noted that his most recent reassignment request had 
been denied.  Objective examination revealed that he 
continued to appear angry and upset.  The veteran's discharge 
examination, performed in September 1997, showed no diagnosis 
of an eye disorder or seizures.  His eyes, neurological 
system and psychiatric status were reported to be normal.  

The veteran filed his claim seeking service connection in 
this case in October 1998.  In support of his claim, post-
service medical treatment records were obtained from a VA 
medical center.

A computerized tomography (CT) scan of the head, performed in 
September 1999, revealed an impression of mild prominence of 
the cerebral sulci in the frontoparietal region.  An 
electroencephalogram (EEG), performed in October 1999, noted 
that the rare sharp from the left temporal and left temporal 
frontal electrodes raises the question of possible seizure 
potential, however, this might be seen with migraine.  
A treatment report, dated in November 1999, noted an 
assessment of an adjustment disorder, with mixed emotional 
features..  It also noted that he was prescribed Serzone.  

In January 2000, the veteran underwent a visual evoked 
potential test.  The findings from the examination were 
interpreted as normal visual evoked potentials.  A full field 
120-point screening test, performed in January 2000, noted 
that he missed 15 out of a 120 points.  A subsequent full 
field 120-point screening test, performed later in January 
2000, noted that he missed 5 out of a 120 points.  

A January 2000 treatment report noted that he was having 
problems at home and at work.  The report noted a diagnosis 
of major depression.  A treatment report, dated in February 
2000, noted that he was taking Tegretol for seizures.  He 
felt this also helped him with his anger.  The report 
concluded with an assessment of major depression, and he was 
scheduled for supportive therapy.  

A psychiatric workup, dated in February 2000, noted his 
history of feelings of anger, which he indicated began while 
he was in the service due to his transfer requests having 
been denied.   It noted that he had some symptoms of major 
depression, but no other psychotic illnesses.  The report 
concluded with a diagnosis of adjustment reaction.

In February 2000, a VA nose, sinus, larynx and pharynx 
examination was conducted.  The report noted a normal nose 
and sinus examination, and listed a diagnosis of allergies.  

In February 2000, a VA eye examination was conducted.  The 
report noted the veteran's history of having lost peripheral 
vision in both eyes for six months in 1995.  He indicated 
that the real reason for this had not been determined.  
Physical examination revealed corrected visual acuity of 
20/20, bilaterally.  Extraocular movements were full and the 
eyes were orthophoric.  The report concluded with diagnoses 
of myopia; pupil disparity, mild, considered normal 
physiological variant; and peripheral visual loss by history.  

A treatment report, dated in March 2000, noted complaints of 
depression and difficulty sleeping.  The report concluded 
with an assessment of rule out seizure disorder, and 
adjustment disorder.  
 
In March 2000, a VA examination for epilepsy and narcolepsy 
was conducted.  The report noted that the veteran's claims 
folder had been reviewed.  It noted that he had a complete 
workup in 1996 due to episodes in which he would become 
light-headed, dizzy and short of breath during any type of 
exercising.  He had a full workup with a Metopirone test for 
his PFT.  He did an exercise PFT and an exercise stress EKG.  
Everything was found to be within normal limits, and it was 
felt at that time that it could be exercised induced 
dizziness or a possible laryngeal problem causing obstruction 
of the airways.  A final diagnosis was not given.  X-ray 
examination of the chest was normal, as was a CBC, 
urinalysis, 2-hour GTT, and EKG examination.  After reviewing 
the veteran's post-service treatment, the report listed 
diagnoses of normotensive borderline high, and exercise-
induced light-headedness.  The VA examiner further commented 
that the cause of this is not actually known, although there 
is a possibility that the findings in the EEG could correlate 
with this, and besides this, he has been started on 
Carbamazepine. 

In March 2000, a VA mental examination was conducted.  The VA 
examiner noted that he had reviewed the veteran's claim 
folder.  He indicated that he currently had symptoms of 
difficulty sleeping, mood swings, and periods of depression.  
He also indicated that he took Tegretol for a seizure 
disorder.  Mental status examination revealed his affect to 
be constricted, but euthymic, and not quite congruent with a 
depressed mood.  Speech was organized, relevant and coherent.  
He exhibited no evidence of psychosis or cognitive 
impairment.  He voiced no suicidal or homicidal ideation, but 
did say that he sometimes wanted to hurt those that treated 
him poorly while he was in the service.  The report concluded 
with a diagnosis of major depression, recurrent, moderate.  
It listed a GAF score of 58-60.  The VA examiner commented 
that the veteran reported  symptoms consistent with major 
depression, which seemed to have started while in the 
service.  

A treatment report, dated in March 2000, noted that the 
veteran was unable to find employment and that this was a 
major stress for him.  The report noted a diagnosis of major 
depression.  A June 2000 treatment report noted that he was 
not sleeping well and had gained weight.  His mood was 
depressed, and he seemed irritable, anxious and very tense.  
The report concluded with an assessment of major depressive 
disorder and seizure disorder.

A treatment report, dated in August 2000, noted complaints of 
difficulty focusing on the computer.  The report gave an 
impression of refractive error.  A treatment report, dated in 
November 2000, noted complaints of joint pain.  The report 
concluded with an assessment of major depression, and listed 
a GAF score of 60.
A March 2001 treatment report noted that he felt his 
condition had been fairly stable with medication.  The report 
concluded with an assessment of adjustment reaction.

In June 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

The report of a polysomnogram, performed in August 2001, 
concluded with an impression of obstructive sleep 
apnea/hypopnea syndrome.  

In November 2001, the veteran submitted his substantive 
appeal form.  He indicated that he was currently being 
treated for a seizure disorder of unknown origin.  He noted 
that he did not claim service connection for myopia, but did 
claim service connection for a right eye disorder secondary 
to trauma on the right side of the head.  He stated that he 
was treated both in-service and within one year following his 
discharge from the service for major depression

II.  Analysis

The veteran is claiming service connection for a psychiatric 
disorder and an eye disorder.  Through correspondence, the 
rating decision, and the statement of the case, the veteran 
has been notified with regard to the evidence necessary to 
substantiate his claims, and of his and the VA's respective 
duties to obtain evidence.  Pertinent identified medical 
records have been obtained, and the veteran has been given VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Regardless of the above presumptive provisions, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Service Connection for a Psychiatric Disorder.

The evidence shows that the veteran served on active duty in 
the Army from July 1980 to June 1998.  His service medical 
records show that in January 1997 he   
sought treatment for feelings of extreme anger and 
frustration.  The assessment was stress and anxiety 
manifesting in anger as a result of separation from family 
during a medical crisis.  A subsequent treatment report in 
January 1997 noted a diagnosis of relational problem due to a 
mental condition or a general medical condition.  A May 1997 
treatment report noted that his most recent reassignment 
request had been denied.  Objective examination revealed that 
he continued to appear angry and upset.  The veteran's 
discharge examination in September 1997 noted a normal 
psychiatric system on clinical evaluation.  

The veteran filed his claim for service connection for a 
psychiatric disorder in October 1998, just several months 
after his June 1998 release from active duty.  A November 
1999 treatment report noted an assessment of adjustment 
disorder with mixed emotional features.  A psychiatric workup 
in February 2000 noted a history of feelings of anger, which 
he indicated began in the service due to his transfer 
requests having been denied.  The report indicated that he 
has some symptoms of major depression.  It concluded with a 
diagnosis of adjustment reaction.  A VA mental examination in 
March 2000 diagnosed recurrent major depression, and the 
examiner commented that it seemed the condition began in 
service.  Subsequent treatment reports reveal ongoing 
treatment for major depression.

The Board notes that even if the veteran did not have a firm 
diagnosis of major depression until more than a year after 
service, there is a chain of evidence (including documented 
psychiatric problems during service and shortly after 
service) to permit a tracing of the condition to service 
onset.  38 C.F.R. § 3.303(d).  With application of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's current major depression began 
during his active duty.  A psychiatric disorder, last 
diagnosed as major depression, was incurred in active 
service, warranting service connection.  

B.  Service Connection for an Eye Disorder.  
  
The veteran is claiming service connection for an eye 
disorder, variously described as including allergic 
conjunctivitis, myopia, and a right eye disorder secondary to 
head trauma.

The veteran's service medical records show treatment for 
acute and transitory conjunctivitis in 1986 and 1991.  No 
follow-up treatment for this condition was indicated, and the 
records are silent as to any in-service treatment for any 
chronic eye disorder.

A February 2000 VA eye examination concluded with diagnosis 
of myopia and mild pupil disparity, considered normal 
physiological variant.  These two conditions involve 
refractive error and congenital or developmental defects, 
and, as such, are not considered a disability for VA 
compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, 
service connection for these two conditions must be denied as 
a matter of law. Sabonis v. Brown, 6 Vet. App. 426(1994).

The veteran also contends that he has a reduced field of 
vision secondary to an injury to the head during service.  A 
full field 120-point screening test, performed in January 
2000, noted that he missed 15 out of a 120 points.  A 
subsequent full field 120-point screening test, performed 
later in January 2000, noted that he missed 5 out of a 120 
points.  The February 2000 VA eye examination noted a history 
of peripheral visual loss.  The report, however, did not 
include any current diagnosis in this regard.  Moreover, the 
veteran's service medical records are silent as to treatment 
of a chronic eye disorder, including one caused by trauma to 
the head.  As such, the veteran does not currently have an 
eye disorder which is shown to have been incurred or 
aggravated by his active duty service.

Despite the veteran's contentions that he has a reduced filed 
of vision, he, as a laymen, is not competent to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2. Vet. App. 492 (1992).  

In sum, the evidence shows the veteran has refractive error 
of vision, and this is not a disability for VA compensation 
purposes.  Any current acquired eye disorder began after his 
service and was not caused by any incident of service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, last diagnosed 
as major depression, is granted

Service connection for an eye disorder is denied.


REMAND

The veteran is also claiming service connection for a seizure 
disorder.  The Board finds that there is a further duty to 
assist him with this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Accordingly, this issue is remanded to the RO for 
the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers who have treated him for a 
seizure disorder since his release from 
active duty.  After obtaining any 
necessary release forms, the RO should 
obtain copies of the related medical 
records which are not already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the existence and etiology of 
any current seizure disorder.  All 
necessary special studies or tests should 
be conducted.  The claims folder should 
be provided to and reviewed by the 
doctor.  A seizure disorder should be 
diagnosed or ruled out.  Based on 
examination findings, review of 
historical records, and medical 
principles, the doctor should give a 
medical opinion, with adequate rationale, 
as to the date of onset and etiology of 
any current seizure disorder, including 
any relationship with events of military 
service.

3.  The RO should then review the claim 
for service connection for a seizure 
disorder.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



